                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Dia Gibbs,                                             Case No. 19-cv-1844 (WMW/BRT)

                             Plaintiff,
                                                   ORDER GRANTING MOTION TO
        v.                                                  DISMISS

Resurgent Capital Services, L.P.,

                             Defendant.


       This matter is before the Court on Defendant Resurgent Capital Services, L.P.’s

(Resurgent) motion to dismiss Plaintiff Dia Gibbs’s complaint. (Dkt. 7.) For the reasons

addressed below, the motion to dismiss is granted.

                                     BACKGROUND

       Gibbs’s Credit One Bank credit card account (Credit One account) was acquired by

LVNV Funding (LVNV).           She subsequently filed for Chapter 13 bankruptcy, and

Resurgent filed a proof of claim in the bankruptcy proceedings on behalf of LVNV with

respect to Gibbs’s Credit One account. Resurgent’s proof of claim included an itemized

statement for $1,063.65 in principle, $53.71 in interest, and $0 in fees.

       Gibbs initiated this lawsuit against Resurgent, alleging violations of the Fair Debt

Collection Practices Act (FDCPA). Gibbs asserts that the statement from Gibbs’s Credit

One account shows a balance of $1,007.35, including fees totaling $146.25 incurred

through 2018. Gibbs contends that she did not pay the $146.25 in fees because she made

the last payment on her account in November 2017. Therefore, according to Gibbs,
Resurgent’s proof of claim falsely represents that it is not seeking to collect $146.25 in pre-

bankruptcy fees.    For this reason, Gibbs alleges, Resurgent’s proof of claim in the

bankruptcy proceeding fails to comply with Rule 3001, Fed. R. Bankr. P., because the proof

of claim is false, deceptive, and misleading. Resurgent’s collection actions violate 15

U.S.C. § 1692e(2)(A) and (10), Gibbs contends.

                                        ANALYSIS

       Resurgent moves to dismiss Gibbs’s complaint for failure to state a claim on which

relief can be granted. Fed. R. Civ. P. 12(b)(6). When ruling on a motion to dismiss, the

court accepts the facts alleged in the complaint as true and considers all reasonable

inferences in favor of the nonmoving party. See Crooks v. Lynch, 557 F.3d 846, 848 (8th

Cir. 2009).

       “A debt collector may not use any false, deceptive, or misleading representation or

means in connection with the collection of any debt.” 15 U.S.C. § 1692e. Conduct that

violates Section 1692e includes, as relevant here, “[t]he false representation of . . . the

character, amount, or legal status of any debt,” id. § 1692e(2)(A), and “[t]he use of any

false representation or deceptive means to collect or attempt to collect any debt or to obtain

information concerning a consumer,” id. § 1692e(10).             To be actionable, a false

representation must be material. See Hill v. Accounts Receivable Servs., LLC, 888 F.3d

343, 345-46 (8th Cir. 2018).

       Resurgent argues that dismissal is warranted because actions taken in a bankruptcy

proceeding—specifically, the filing of a proof of claim—cannot form the basis for a

FDCPA claim against a creditor. Here, Gibbs alleges that Resurgent violated Rule



                                              2
3001(c)(2)(A), Fed. R. Bankr. P., which requires that every proof of claim seeking pre-

bankruptcy interest, fees, expenses, or other charges must be accompanied by an itemized

statement of the amount. This alleged violation is the basis of Gibbs’s FDCPA claim.

      The issue presented here is nearly identical to the issue presented in Morris v.

Midland Funding, LLC, No. 19-cv-795 (JNE/BRT), 2019 WL 4142714 (D. Minn. Aug. 29,

2019). The plaintiff in Morris alleged violations of Section 1692e, asserting that the

defendant overrepresented the amount of its claim and failed to itemize its proof of claim.

As here, the plaintiff’s Section 1692e claims were founded on alleged violations of Rule

3001 of the Federal Rules of Bankruptcy Procedure. Relying on Midland Funding, LLC v.

Johnson, 137 S. Ct. 1407 (2017), the Morris court reasoned that “[t]he failure to abide by

the Federal Rules of Bankruptcy Procedure does not necessarily provide a basis for an

actionable FDCPA claim.”

       The Supreme Court of the United States held in Midland Funding, LLC v. Johnson

that filing an “obviously time-barred claim” was not “unfair” or “unconscionable” within

the terms of the FDCPA, even though such action could be sanctioned under the Federal

Rules of Bankruptcy Procedure. 137 S. Ct. at 1413–15. The FDCPA and the Bankruptcy

Code have “different purposes and structural features.” Id. at 1414. “The [FDCPA] seeks

to help consumers . . . by preventing consumer bankruptcies in the first place.” Id. “The

Bankruptcy Code, by way of contrast, creates and maintains . . . the delicate balance of a

debtor’s protections and obligations.” Id. at 1415 (internal quotation marks omitted). In

Johnson, the Supreme Court declined to “authorize a new significant bankruptcy-related




                                            3
remedy in the absence of language in the [Bankruptcy] Code providing for it,” and rejected

the FDCPA claim. Id.

       This Court, as the district court in Morris, finds Johnson authoritative on the matter

presented here. Gibbs alleges that Resurgent filed a proof of claim in her bankruptcy case

that did not comply with Rule 3001 of the Federal Rules of Bankruptcy Procedure. In

doing so, Gibbs has identified the “appropriate and exclusive means” to determine whether

Resurgent’s proof of claim should be allowed. Morris, 2019 WL 4142714, at *2 (internal

quotation marks omitted). As addressed in Johnson, the FDCPA and the Bankruptcy Code

have different purposes and structural features that limit the applicability of the FDCPA as

a remedy for Bankruptcy Code violations.1 Because the FDCPA does not apply to Gibbs’s

claims against Resurgent, Resurgent’s motion to dismiss the complaint is granted.2

                                         ORDER

       Based on the foregoing analysis and all the files, records, and proceedings herein,

IT IS HEREBY ORDERED:

       1.     Defendant Resurgent Capital Services, L.P.’s motion to dismiss, (Dkt. 7) is

GRANTED.

       2.     Plaintiff Dia Gibbs’s complaint, (Dkt. 1), is DISMISSED WITH

PREJUDICE.


1
      This ruling need not address whether Johnson forecloses all FDCPA claims that
may implicate the Bankruptcy Code. And the Court declines to do so here.
2
      In light of this ruling, the Court need not address Resurgent’s second argument as
to whether claiming a lesser amount than actually owed qualifies as false, deceptive, or
misleading under the FDCPA.



                                             4
      LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: January 21, 2020               s/Wilhelmina M. Wright
                                      Wilhelmina M. Wright
                                      United States District Judge




                               5
